

116 S4180 IS: Protecting Benefits for Retirees Act
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4180IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. Kaine (for himself and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title II of the Social Security Act to provide that the national average wage index for any year shall not be less than the amount of the national average wage index for the preceding year.1.Short titleThis Act may be cited as the Protecting Benefits for Retirees Act.2.Modifying the calculation of the Social Security average wage index to conform with the calculation of Social Security cost-of-living adjustments and taxable maximumSection 209(k) of the Social Security Act (42 U.S.C. 409(k)) is amended—(1)in paragraph (1), by striking subject to regulations and inserting subject to paragraph (4) and regulations; and(2)by adding at the end the following new paragraph:(4)For any calendar year after 2019, if the average of the total wages for a calendar year is less than the national average wage index applicable under this subsection for the preceding calendar year, the amount of the national average wage index for the calendar year involved shall be the amount of the national average wage index that applied under this subsection for such preceding calendar year..